Citation Nr: 0613679	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-33 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for pes planus with 
plantar fasciitis bilaterally and plantar retrocalcaneal 
spur, left foot, currently evaluated as 20 percent disabling 
for each foot.

2.  Entitlement to an increased rating for chondromalacia, 
left knee, currently evaluated as 0 percent disabling.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002  rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO continued a 20 
percent rating for pes planus with plantar fasciitis 
bilaterally and plantar retrocalcaneal spur, left foot and a 
0 percent rating for chondromalacia, left knee.


FINDINGS OF FACT

1.  The veteran's pes planus with plantar fasciitis 
bilaterally and plantar retrocalcaneal spur of the left foot 
is currently manifested subjectively by bilateral foot pain 
precipitated by prolonged walking or standing or strenuous 
activity and objectively by a slight limp, slight pain and 
tenderness on palpation of the heels bilaterally, a 
retrocalcaneal spur, left foot, and hammertoe deformity, left 
foot, secondary to the plantar faciitis. 

2.  The veteran's chondromalacia of the left knee is 
currently manifested subjectively by pain after prolonged 
walking or standing and objectively by crepitus and flexion 
limited to 40 to 50 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for pes 
planus with plantar fasciitis, right foot have not been met. 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Codes 
5167, 5276-5284 (2005).

2.  The criteria for a 30 percent rating pes planus with 
plantar fasciitis and plantar retrocalcaneal spur, left foot 
have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.63, 4.71a, 
Diagnostic Codes 5167, 5276-5284 (2005).

3.  The criteria for a 20 percent evaluation for 
chondromalacia of the left knee are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

The July 2002 and June 2005 RO letters fully provided notice 
of elements of the evidence required to substantiate claims 
for an increased disability rating for knee and foot 
conditions and advised the veteran of the allocation of  
responsibility for obtaining such evidence.  Subsequent to 
the VA's advisement to the veteran of what evidence would 
substantiate the claim, the allocation of responsibility for 
obtaining such evidence, and advising the veteran that she 
should submit all relevant evidence, de novo review of the 
claim was accomplished in September 2003, and a Statement of 
the Case ("SOC") was issued.
The rating decisions on appeal, the September 2003 SOC, and 
the November 2003 and June 2005 Supplemental Statement of the 
Case ("SSOC") provided the veteran with specific 
information as to why the claims were being denied and of the 
evidence that was lacking.  The September 2003 SOC, the 
November 2003 SSOC, and the June 2005 SSOC supplied the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1), 
concerning the need for the veteran to provide any evidence 
pertaining to the claim.  Further, in August 2005, the 
veteran submitted a statement indicating that there was no 
further evidence to submit.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit her available private medical 
records or authorize VA to obtain those records on her 
behalf.  The veteran did not authorize VA to obtain any 
private medical records.  The veteran indicated that all 
records pertaining to her claims were located at the VA 
medical center in Mountain Home, Tennessee.  The treatment 
records were received and reviewed through June 2005.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
were conducted in September 2002 and June 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support her claim, and the 
record is ready for appellate review.
Analyses of the Claims

Disability Rating Claims-General Considerations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  Furthermore, in 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).


Bilateral Pes Planus and Plantar Retrocalcaneal Spur, Left 
Foot

The veteran contends that her bilateral pes planus and 
plantar retrocalcaneal spur, left foot is more severe than is 
contemplated by the currently assigned rating.  The veteran's 
bilateral pes planus was initially evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 but her bilateral pes planus 
and plantar retrocalcaneal spur, left foot was evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, pronounced 
acquired flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, that is bilateral 
in nature warrants a 50 percent evaluation and, if unilateral 
in nature, a 30 percent evaluation is warranted.  Severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, that is bilateral in nature warrants a 30 
percent evaluation, and, if unilateral in nature, a 20 
percent evaluation is assigned.  A 10 percent evaluation is 
merited for moderate flat foot, characterized by weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  Mild flat foot, characterized by 
symptoms relieved by built-up shoe or arch support, warrants 
a 0 percent evaluation.  

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot injury; a 20 percent rating for moderately 
severe foot injury; and a 30 percent rating for a severe foot 
injury.  A note indicates that actual loss of use of the foot 
should be rated as 40 percent disabling. In addition, a 30 
percent rating can be assigned for amputation of the great 
toe with removal of the metatarsal head.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5171 (2004).

The medical evidence of record shows that since August 2001, 
the veteran has sought continued treatment at VA health care 
facilities for bilateral foot pain, with the pain being more 
severe in the left foot.  Initially, she received 
conservative treatments of icing, stretching, corticosteroid 
injections, and orthotic shoe inserts without significant 
improvement.

At the September 2002 VA medical examination, the veteran 
reported that her job  required extensive walking, and she 
presented with the chief complaint of pain after prolonged 
periods of standing or walking.  She rated her pain on the 
analog pain scale as 6 on her days off, but when at work, it 
goes to 8 after an hour on the job and to 10 after two hours 
on the job.  She reported an uneven gait and difficulty 
walking on uneven surfaces, particularly stairs, but denied 
swelling, edema, or erythema.  The veteran denied using any 
device to assist in walking other than customized, orthotic 
shoe inserts.

The VA examiner observed that the veteran appeared to be in 
mild distress due to walking from the parking area into the 
waiting room and walked with a markedly antalgic gait, 
favoring the left foot.  On physical examination, the 
examiner noted that the ankles were architecturally normal 
and showed no pain or tenderness.  However, the examiner did 
note significant tenderness over the Achilles tendon over the 
inferior portion of the calcaneus and the plantar fascia, 
more marked on the left hand side than on the right hand 
side; numbness and tingling bilaterally; and a limited range 
of motion of the ankle with bilateral ankle plantar flexion 
of 45 degrees but no dorsiflexion because it caused 
"exquisite pain" of the plantar surface, Achilles tendon, 
and calcaneus area.

In addition, the VA examiner noted no deformity of the toes, 
including hammer toe or claw toe, and concluded that the pas 
planus was not marked.  On x-rays, the examiner observed 
bilateral calcaneal spurs and bilateral small spurs on the 
medial aspect of the distal phalanx of the great toe. 

In an attempt to reduce the pain in her left foot, the 
veteran underwent a plantar fasciotomy (a surgical treatment 
for calcaneal spurs) on her left foot in January 2003.  
Surgical notes reflect that the veteran underwent this 
surgery because the various conservative treatments tried 
earlier were ineffective.  

Radiographs of her left foot taken in January 2003 revealed a 
plantar-retrocalcaneal spur, mild hammertoe deformity of the 
fourth and fifth toes, and a probable small exostosis arising 
from the medial border of the distal phalanx of the great 
toe.  In May 2003, the veteran amended her initial claim to 
include these foot deformities.  In September 2003, the RO 
assigned her service connection for the hammertoe deformity 
of the fourth and fifth toes, left foot, secondary to her 
service-connected pes planus with plantar fasciitis and 
plantar retrocalcaneal spur, left foot.  The RO assigned a 
non-compensable rating for this secondary condition because 
only two of the five toes were deformed.

Postoperatively, the veteran initially experienced reduced 
foot pain.  But upon returning to work in April 2003, she 
reported that after 2 to 3 hours on her feet, her left foot 
began to throb.  By December 2003, the veteran reported 
experiencing pain of 8 to 9 on average and 10+ at the end of 
the week after working on her feet all day, with the pain 
primarily in the sole of both feet and radiating up to her 
left knee and hip.  The patient also reported that she could 
not lay comfortably on her left side.  The VA podiatrist 
confirmed that the signs and symptoms the veteran presented 
with were consistent with the diagnosis of plantar faciitis 
with weight bearing and prescribed night splints.  

In March 2004, the veteran presented with 10+ pain in her 
right foot, which in the following month was determined to be 
due to a stress fracture in the right foot.  In April 2004, 
she was given a controlled ankle movement (CAM) walker and 
time off from work for the stress fracture to heal.  In May 
2004, the veteran reported that the pain from her left foot 
was now radiating into her left knee and hip and as a result 
she could no longer lay comfortably on her left side.


At the June 2004 VA medical examination, the veteran reported 
that she still had bilateral foot pain, with the pain more 
significant in the left foot.  She reported that despite her 
January 2003 foot surgery, she continued to have so much pain 
there that she compensated by shifting her weight to her 
right foot, which subsequently caused a stress fracture in 
her right foot.  The veteran stated that pain in both of her 
feet was usually precipitated by prolonged standing or 
working or any strenuous activity and that it progressed over 
the day and was much worse at night than in the morning.  She 
reported taking pain medication and claimed it alleviated the 
pain in the morning.

The VA examiner noted that the veteran walked with a slight 
limp.  On physical examination of the feet, there was no 
significant edema, swelling, cyanosis, clubbing, pain, or 
tenderness.  The examiner observed slight pain and tenderness 
on palpation of the heels bilaterally, a slightly decreased 
range of motion on the right side attributed to the stress 
fracture, and an unremarkable range of motion of both ankles.  
Reviewing foot x-rays, the examiner noted small 
retrocalcaneal spurs bilaterally and small spurs in the 
distal phalanx of the first toe bilaterally. 

In November 2004, the veteran was observed to have mild edema 
to the right ankle area and was diagnosed with a decrease in 
arch height bilaterally.  She was prescribed triple density 
orthotic shoe inserts.  

In February 2005, the veteran presented with bunions-an 
inflamed swelling of the small fluid-filled sac on the first 
joint of the big toe accompanied by enlargement and 
protrusion of the joint-- bilaterally and was diagnosed with 
bilateral hallux abducto valgus, a progressive degeneration 
of the first metatarsal joint.

Although an April 2005 MRI of both feet found no evidence 
plantar faciitis, the VA podiatrist, after reviewing the MRI 
findings, stated that he felt that the plantar fascia was 
somewhat thicker at the attachment to the heel.  

In May 2005, the veteran complained of 10 out of 10, 
toothache-like pain in her feet at the end of the day and 
reported that the only thing that helped was staying off her 
feet.  The VA podiatrist noted bilateral palpable long arch 
and heel pain.  In June 2005, the last clinical record 
available, the veteran was still experiencing bilateral pain 
at the medial plantar aspect of each heel.  The podiatrist 
observed that if the veteran's foot condition did not improve 
with icing and orthotics, bilateral ossa tron (shockwave) 
therapy would be indicated.

The comparative findings of the two VA examinations are mixed 
as to the severity of the veteran's foot condition, but 
suggest it improved markedly over time.  While the September 
2002 VA examiner had noted a markedly antalgic gait, 
significant tenderness over the Achilles tendon, numbness and 
tingling bilaterally, and a limited range of motion of the 
ankles, and exquisite pain of the plantar surface on 
attempted dorsiflexion, the June 2004 VA examiner noted a 
slight limp, slight pain and tenderness on palpation of the 
heels bilaterally, and an unremarkable range of motion of the 
ankles.

However, when viewed in the context of the entire record, the 
June 2004 VA examination is problematic for several reasons.  
First, the June 2004 VA examination was performed while the 
veteran was still recovering from a right foot stress 
fracture and had been off from work for nearly two months.  
It is significant that outpatient treatment records document 
that the veteran consistently reported that her foot 
condition improved whenever she was able to stay off her feet 
and that prolonged standing triggered her bilateral foot 
pain.

Second, the June 2004 VA examination failed to note the 
hammertoe deformity that was noted in the January 2003 
radiograph report for which the RO granted secondary service 
connection in September 2003.  And while the June 2004 VA 
examination acknowledged the presence of the plantar-
retrocalcaneal spur, left foot that was also noted in the 
January 2003 radiograph report, it failed to discuss the 
significance of either deformity in relation to the veteran's 
plantar faciitis and its prognosis.

Third, VA outpatient treatment records document a 
deterioration of the veteran's left knee as manifested by 
pain, crepitus, and limited range of motion since the June 
2004 VA examination.

Finally, the course of the veteran's outpatient treatment 
provides objective evidence of a worsening of her foot 
condition over time, with the VA podiatrist confirming that 
the signs and symptoms the veteran presented with-including 
the hammertoe deformity, the plantar-retrocalcaneal spur, 
pain radiating into the left knee and hip, right foot stress 
fracture, and bunions-were consistent with the diagnosis of 
plantar faciitis with weight bearing.

An award of a disability rating in excess of 20 percent under 
Diagnostic Code 5276 is not appropriate because the veteran 
does not manifest marked pronation, extreme tenderness of the 
plantar surfaces of the feet, and marked inward displacement 
and severe spasm of the Achilles tendon on manipulation, as 
required to establish pronounced acquired flatfoot.  Nor does 
the veteran manifest objective evidence of marked deformity, 
pain on manipulation and use accentuated, callosities, and 
swelling, as required to establish severe acquired flatfoot.

However, the Board will grant a 30 percent rating for severe 
foot injury, left foot,  under Diagnostic Code 5284, due to 
the clinical evidence of a worsening left foot as manifested 
by the hammertoe deformity, left foot; plantar faciitis, with 
plantar-retrocalcaneal spur, left foot.    

Accordingly, the veteran's request for an increased rating 
for pes planus and plantar retrocalcaneal spur, left foot 
will be granted, however the appeal as to pes planus, right 
foot, now rated at 20 percent disabling, will be denied.


Left Knee Chondromalacia

The veteran contends that her chondromalacia, left knee is 
more severe than is contemplated by the currently assigned 
rating.  The veteran's chondromalacia, left knee was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

For degenerative arthritis in the absence of limitation of 
motion, a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca, 8 Vet. App. at 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate II.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

At the September 2002 VA medical examination, the veteran 
reported pain radiating from her left plantar foot surface 
through the ankle, knee, and up to the hip after prolonged 
periods of standing or walking.  She reported an uneven gait 
and difficulty walking on uneven surfaces, particularly 
stairs, but denied swelling, edema, or erythema in her 
joints.  The veteran denied using any device to assist in 
walking other than customized, orthotic shoe inserts and 
denied dislocation, subluxation, or giving way of her joints.
 
The VA examiner observed that the veteran appeared to be in 
mild distress due to walking from the parking area into the 
waiting room and walked with a markedly antalgic gait 
favoring the left foot, but maintained normal standing 
balance.  On physical examination, the examiner noted that 
the knees were architecturally normal bilaterally and had no 
edema, erythema, or effusion.  The veteran was able to extend 
both knees to 0 degrees and fully flex them to 140 degrees.  
The VA examiner stated that he did not obtain radiographs of 
the knees because he noted no abnormality of the knees on 
examination and concluded that the discomfort the veteran was 
experiencing radiated from her feet.

In the October 2003 Appeal, the veteran reported that she now 
experienced sharp stabbing pain in her left knee when using 
stairs.  She also stated that she could no longer sleep on 
her left side because when she did so, her left knee and hip 
would hurt and the pain would wake her up.  VA outpatient 
medical records show that the patient first reported pain in 
the left knee during a December 2003 outpatient physical 
therapy visit but not again until September 2004.

At a September 2004 VA outpatient visit, the veteran 
reported, among other things, bilateral knee pain, worse when 
walking down stairs.  She also reported a crunching sound 
from her knees when walking down stairs.  On physical 
examination, the examiner noted that the knees had a full 
range of motion with crepitus.  The examiner ordered an x-ray 
of the knees, and the report showed no bony abnormalities. 

At a March 2005 VA outpatient visit, the veteran complained 
of bilateral pain in the knees.  The examiner noted 
limitation of the range of motion of the first 
metacarpophalangeal joint (MPJ), but recorded no measure of 
this.  At an April 2005 VA outpatient visit, the veteran 
reported, among other things, continued pain to the medial 
and inside of the first MPJ bilaterally.  On examination, the 
examiner noted crepitus and about 40 to 50 degrees flexion of 
the MPJ bilaterally.  The examiner assessed the veteran with 
early degenerative joint disease, rule out rheumatoid 
arthritis.

Diagnostic Codes 5003, 5257, 5258, and 5261 do not apply here 
because the medical evidence does not establish that the 
veteran has degenerative arthritis established by x-rays, 
subluxation or lateral instability of the knees, a dislocated 
semilunar cartilage, or limited extension of the knees.  

However, the April 2005 VA outpatient medical record shows 
that the veteran has flexion limited to 40 to 50 degrees 
bilaterally.  Thus, her bilateral knee disability can be 
evaluated under Diagnostic Code 5260 and falls between a 0 
percent and 10 percent disability level based on the limited 
flexion of the knees.  Although the veteran subjectively 
complained of bilateral pain in the knee, the record contains 
no objective confirmation of this symptom on physical 
examination.  Nor does the record reflect any objective 
evidence of swelling, weakness, or excess fatigability.  But 
the record also shows that the veteran's knees were not 
evaluated for these symptoms after stair climbing or 
prolonged walking or standing, the alleged triggers for pain 
in the veteran's knees.   

The provisions of 38 C.F.R. Sections 4.40 and 4.45 require 
the Board to consider a veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.

Although further medical inquiry could be conducted, the 
weight of the evidence as to functional limitation of the 
veteran's bilateral knee disorder is in approximate balance 
here.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).  With consideration of 
increased limitation of pain and fatigue when using stairs or 
after walking or standing for prolonged periods of time, the 
Board will grant the appeal under DeLuca, and award a 20 
percent evaluation for loss of motion and painful motion 
notwithstanding the fact that the objective findings for a 20 
percent rating have not been met under Diagnostic Code 5260 
or any other diagnostic code.

Accordingly, a higher rating of 20 percent is granted for 
chondromalacia, left knee. There is no evidence to suggest 
the need for staged ratings and, as such, none will be 
assigned.


ORDER

An evaluation of 20 percent, but not more, for 
chondromalacia, left knee is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An evaluation of 30 percent, but not more, for pes planus 
with plantar fasciitis and plantar retrocalcaneal spur, left 
foot is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 20 percent for pes 
planus with plantar fasciitis, right foot is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


